(Slip Opinion)              OCTOBER TERM, 2014                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 HENDERSON v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

    No. 13–1487. Argued February 24, 2015—Decided May 18, 2015
After being charged with the felony offense of distributing marijuana,
  petitioner Tony Henderson was required as a condition of his bail to
  turn over firearms that he lawfully owned. Henderson ultimately
  pleaded guilty, and, as a felon, was prohibited under 18 U.S. C.
  §922(g) from possessing his (or any other) firearms. Henderson
  therefore asked the Federal Bureau of Investigation, which had cus-
  tody of his firearms, to transfer them to his friend. But the agency
  refused to do so. Henderson then filed a motion in federal district
  court seeking to transfer his firearms, but the court denied the mo-
  tion on the ground that Henderson’s requested transfer would give
  him constructive possession of the firearms in violation of §922(g).
  The Eleventh Circuit affirmed.
Held: A court-ordered transfer of a felon’s lawfully owned firearms from
 Government custody to a third party is not barred by §922(g) if the
 court is satisfied that the recipient will not give the felon control over
 the firearms, so that he could either use them or direct their use.
 Federal courts have equitable authority to order law enforcement to
 return property obtained during the course of a criminal proceeding
 to its rightful owner. Section 922(g), however, bars a court from or-
 dering guns returned to a felon-owner like Henderson, because that
 would place the owner in violation of the law. And because §922(g)
 bans constructive as well as actual possession, it also prevents a
 court from ordering the transfer of a felon’s guns to someone willing
 to give the felon access to them or to accede to the felon’s instructions
 about their future use.
    The Government goes further, arguing that §922(g) prevents all
 transfers to a third party, no matter how independent of the felon’s
 influence, unless that recipient is a licensed firearms dealer or other
2                   HENDERSON v. UNITED STATES

                                  Syllabus

    third party who will sell the guns on the open market. But that view
    conflates possession, which §922(g) prohibits, with an owner’s right
    merely to alienate his property, which it does not. After all, the Gov-
    ernment’s reading of §922(g) would prohibit a felon from disposing of
    his firearms even when he would lack any control over and thus not
    possess them before, during, or after the disposition. That reading
    would also extend §922(g)’s scope far beyond its purpose; preventing
    a felon like Henderson from disposing of his firearms, even in ways
    that guarantee he never uses them again, does nothing to advance
    the statute’s goal of keeping firearms away from felons. Finally, the
    Government’s insistence that a felon cannot select a third-party re-
    cipient over whom he exercises no influence fits poorly with its con-
    cession that a felon may select a firearms dealer or third party to sell
    his guns. The Government’s reading of §922(g) is thus overbroad.
       Accordingly, a court may approve the transfer of a felon’s guns con-
    sistently with §922(g) if, but only if, the recipient will not grant the
    felon control over those weapons. One way to ensure that result is to
    order that the guns be turned over to a firearms dealer, himself inde-
    pendent of the felon’s control, for subsequent sale on the open mar-
    ket. But that is not the only option; a court, with proper assurances
    from the recipient, may also grant a felon’s request to transfer his
    guns to a person who expects to maintain custody of them. Either
    way, once a court is satisfied that the transferee will not allow the
    felon to exert any influence over the firearms, the court has equitable
    power to accommodate the felon’s transfer request. Pp. 3–8.
555 Fed. Appx. 851, vacated and remanded.

    KAGAN, J., delivered the opinion for a unanimous Court.
                       Cite as: 575 U. S. ____ (2015)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 13–1487
                                  _________________


           TONY HENDERSON, PETITIONER v.

                  UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                                [May 18, 2015] 


   JUSTICE KAGAN delivered the opinion of the Court.
   Government agencies sometimes come into possession of
firearms lawfully owned by individuals facing serious
criminal charges. If convicted, such a person cannot re-
cover his guns because a federal statute, 18 U.S. C.
§922(g), prohibits any felon from possessing firearms. In
this case, we consider what §922(g) allows a court to do
when a felon instead seeks the transfer of his guns to
either a firearms dealer (for future sale on the open mar-
ket) or some other third party. We hold that §922(g) does
not bar such a transfer unless it would allow the felon to
later control the guns, so that he could either use them or
direct their use.
                            I
  The Federal Government charged petitioner Tony Hen-
derson, then a U. S. Border Patrol agent, with the felony
offense of distributing marijuana.    See 21 U.S. C.
§§841(a)(1), (b)(1)(D). A Magistrate Judge required that
Henderson surrender all his firearms as a condition of his
release on bail. Henderson complied, and the Federal
Bureau of Investigation (FBI) took custody of the guns.
2                 HENDERSON v. UNITED STATES

                          Opinion of the Court

Soon afterward, Henderson pleaded guilty to the distribu-
tion charge; as a result of that conviction, §922(g) prevents
him from legally repossessing his firearms.
   Following his release from prison, Henderson asked the
FBI to transfer the guns to Robert Rosier, a friend who
had agreed to purchase them for an unspecified price. The
FBI denied the request. In a letter to Henderson, it ex-
plained that “the release of the firearms to [Rosier] would
place you in violation of [§922(g)], as it would amount to
constructive possession” of the guns. App. 121.
   Henderson then returned to the court that had handled
his criminal case to seek release of his firearms. Invoking
the court’s equitable powers, Henderson asked for an
order directing the FBI to transfer the guns either to his
wife or to Rosier. The District Court denied the motion,
concluding (as the FBI had) that Henderson could not
“transfer the firearms or receive money from their sale”
without “constructive[ly] possessi[ng]” them in violation of
§922(g). No. 3:06–cr–211 (MD Fla., Aug. 8, 2012), App. to
Pet. for Cert. 5a–6a, 12a. The Court of Appeals for the
Eleventh Circuit affirmed on the same ground, reasoning
that granting Henderson’s motion would amount to giving
a felon “constructive possession” of his firearms. 555 Fed.
Appx. 851, 853 (2014) (per curiam).1
——————
   1 The Court of Appeals added that Henderson’s “equitable argument

rings hollow” because a convicted felon has “unclean hands to demand
return [or transfer] of his firearms.” 555 Fed. Appx., at 854. That view
is wrong, as all parties now agree. See Brief for Petitioner 35–39; Brief
for United States 31, n. 8; Tr. of Oral Arg. 33, 42. The unclean hands
doctrine proscribes equitable relief when, but only when, an individ-
ual’s misconduct has “immediate and necessary relation to the equity
that he seeks.” Keystone Driller Co. v. General Excavator Co., 290 U.S.
240, 245 (1933). The doctrine might apply, for example, if a felon
requests the return or transfer of property used in furtherance of his
offense. See, e.g., United States v. Kaczynski, 551 F.3d 1120, 1129–
1130 (CA9 2009) (holding that the Unabomber had unclean hands to
request the return of bomb-making materials). But Henderson’s felony
                    Cite as: 575 U. S. ____ (2015)                   3

                         Opinion of the Court

   We granted certiorari, 574 U. S. ___ (2014), to resolve a
circuit split over whether, as the courts below held,
§922(g) categorically prohibits a court from approving a
convicted felon’s request to transfer his firearms to an-
other person.2 We now vacate the decision below.
                              II
   A federal court has equitable authority, even after a
criminal proceeding has ended, to order a law enforcement
agency to turn over property it has obtained during the
case to the rightful owner or his designee. See, e.g.,
United States v. Martinez, 241 F.3d 1329, 1330–1331 (CA11
2001) (citing numerous appellate decisions to that effect);
Tr. of Oral Arg. 41 (Solicitor General agreeing). Congress,
however, may cabin that power in various ways. As rele-
vant here, §922(g) makes it unlawful for any person con-
victed of a felony to “possess in or affecting commerce[ ]
any firearm or ammunition.” That provision prevents a
court from instructing an agency to return guns in its
custody to a felon-owner like Henderson, because that
would place him in violation of the law. The question here
is how §922(g) affects a court’s authority to instead direct
the transfer of such firearms to a third party.
   Section 922(g) proscribes possession alone, but covers
possession in every form. By its terms, §922(g) does not
prohibit a felon from owning firearms. Rather, it inter-
feres with a single incident of ownership—one of the pro-
verbial sticks in the bundle of property rights—by pre-

——————
conviction had nothing to do with his firearms, so the unclean hands
rule has no role to play here.
  2 Compare 555 Fed. Appx. 851, 853–854 (CA11 2014) (per curiam)

(case below) (holding that §922(g) bars any transfer); United States v.
Felici, 208 F.3d 667, 670 (CA8 2000) (same), with United States v.
Zaleski, 686 F.3d 90, 92–94 (CA2 2012) (holding that §922(g) permits
some transfers); United States v. Miller, 588 F.3d 418, 419–420 (CA7
2009) (same).
4              HENDERSON v. UNITED STATES

                     Opinion of the Court

venting the felon from knowingly possessing his (or an-
other person’s) guns. But that stick is a thick one, encom-
passing what the criminal law recognizes as “actual” and
“constructive” possession alike. 2A K. O’Malley, J. Grenig,
& W. Lee, Federal Jury Practice and Instructions, Crimi-
nal §39.12, p. 55 (6th ed. 2009) (hereinafter O’Malley); see
National Safe Deposit Co. v. Stead, 232 U.S. 58, 67 (1914)
(noting that in “legal terminology” the word “possession” is
“interchangeably used to describe” both the actual and the
constructive kinds). Actual possession exists when a
person has direct physical control over a thing. See
Black’s Law Dictionary 1047 (5th ed. 1979) (hereinafter
Black’s); 2A O’Malley §39.12, at 55. Constructive posses-
sion is established when a person, though lacking such
physical custody, still has the power and intent to exercise
control over the object. See Black’s 1047; 2A O’Malley
§39.12, at 55. Section 922(g) thus prevents a felon not
only from holding his firearms himself but also from main-
taining control over those guns in the hands of others.
  That means, as all parties agree, that §922(g) prevents a
court from ordering the sale or other transfer of a felon’s
guns to someone willing to give the felon access to them or
to accede to the felon’s instructions about their future use.
See Brief for United States 23; Reply Brief 12. In such a
case, the felon would have control over the guns, even
while another person kept physical custody. The idea of
constructive possession is designed to preclude just that
result, “allow[ing] the law to reach beyond puppets to
puppeteers.” United States v. Al-Rekabi, 454 F.3d 1113,
1118 (CA10 2006). A felon cannot evade the strictures of
§922(g) by arranging a sham transfer that leaves him in
effective control of his guns. And because that is so, a
court may no more approve such a transfer than order the
return of the firearms to the felon himself.
  The Government argues that §922(g) prohibits still
more—that it bars a felon, except in one circumstance,
                  Cite as: 575 U. S. ____ (2015)            5

                      Opinion of the Court

from transferring his firearms to another person, no mat-
ter how independent of the felon’s influence. According to
the Government, a felon “exercises his right to control” his
firearms, and thus violates §922(g)’s broad ban on posses-
sion, merely by “select[ing] the[ir] first recipient,” because
that choice “determine[s] who [will] (and who [will] not)
next have access to the firearms.” Brief for United States
24. And that remains so even if a felon never retakes
physical custody of the guns and needs a court order to
approve and effectuate the proposed transfer. The felon
(so says the Government) still exerts enough sway over the
guns’ disposition to “have constructive possession” of
them. Id., at 25. The only time that is not true, the Gov-
ernment claims, is when a felon asks the court to transfer
the guns to a licensed dealer or other party who will sell
the guns for him on the open market. See id., at 20–22;
Tr. of Oral Arg. 18–21. Because the felon then does not
control the firearms’ final destination, the Government
avers, he does not constructively possess them and a court
may approve the transfer. See ibid.
   But the Government’s theory wrongly conflates the right
to possess a gun with another incident of ownership,
which §922(g) does not affect: the right merely to sell or
otherwise dispose of that item. Cf. Andrus v. Allard, 444
U.S. 51, 65–66 (1979) (distinguishing between entitle-
ments to possess and sell property). Consider the scenario
that the Government claims would violate §922(g). The
felon has nothing to do with his guns before, during, or
after the transaction in question, except to nominate their
recipient. Prior to the transfer, the guns sit in an evidence
vault, under the sole custody of law enforcement officers.
Assuming the court approves the proposed recipient, FBI
agents handle the firearms’ physical conveyance, without
the felon’s participation. Afterward, the purchaser or
other custodian denies the felon any access to or influence
over the guns; the recipient alone decides where to store
6                HENDERSON v. UNITED STATES

                         Opinion of the Court

them, when to loan them out, how to use them, and so on.
In short, the arrangement serves only to divest the felon of
his firearms—and even that much depends on a court’s
approving the designee’s fitness and ordering the transfer
to go forward. Such a felon exercises not a possessory
interest (whether directly or through another), but instead
a naked right of alienation—the capacity to sell or transfer
his guns, unaccompanied by any control over them.3
   The Government’s view of what counts as “possession”
would also extend §922(g)’s scope far beyond its purpose.
Congress enacted that ban to keep firearms away from
felons like Henderson, for fear that they would use those
guns irresponsibly. See Small v. United States, 544 U.S.
385, 393 (2005). Yet on the Government’s construction,
§922(g) would prevent Henderson from disposing of his
firearms even in ways that guarantee he never uses them
again, solely because he played a part in selecting their
——————
   3 The Government calls our attention to several cases in which courts

have found constructive possession of firearms based on evidence that a
felon negotiated and arranged a sale of guns while using a third party
to make the physical handoff to the buyer. See, e.g., United States v.
Nungaray, 697 F.3d 1114, 1116–1119 (CA9 2012); United States v.
Virciglio, 441 F.2d 1295, 1297–1298 (CA5 1971). But the facts in the
cited cases bear no similarity to those here. In each, the defendant-
felon controlled the guns’ movement both before and during the trans-
action at issue (and even was present at the delivery site). As the
Government explains, the felon could “make a gun appear” at the time
and place of his choosing and decide what would happen to it once it got
there. Tr. of Oral Arg. 27. Indeed, he could have chosen to take the
firearms for himself or direct them to someone under his influence. The
felon’s management of the sale thus exemplified, and served as evi-
dence of, his broader command over the guns’ location and use—the
very hallmark of possession. But as just explained, that kind of control
is absent when a felon can do no more than nominate an independent
recipient for firearms in a federal agency’s custody. The decisions the
Government invokes thus have no bearing on this case; nor does our
decision here, which addresses only §922(g)’s application to court-
supervised transfers of guns, prevent the Government from bringing
charges under §922(g) in cases resembling those cited.
                 Cite as: 575 U. S. ____ (2015)           7

                     Opinion of the Court

transferee. He could not, for example, place those guns in
a secure trust for distribution to his children after his
death. He could not sell them to someone halfway around
the world. He could not even donate them to a law en-
forcement agency. See Tr. of Oral Arg. 22. Results of that
kind would do nothing to advance §922(g)’s purpose.
   Finally, the Government’s expansive idea of constructive
possession fits poorly with its concession that a felon in
Henderson’s position may select a firearms dealer or other
third party to sell his guns and give him the proceeds.
After all, the felon chooses the guns’ “first recipient” in
that case too, deciding who “next ha[s] access to the fire-
arms.” Brief for United States 24; see supra, at 5. If (as
the Government argues) that is all it takes to exercise
control over and thus constructively possess an item, then
(contrary to the Government’s view) the felon would vio-
late §922(g) merely by selecting a dealer to sell his guns.
To be sure, that person will predictably convey the fire-
arms to someone whom the felon does not know and can-
not control: That is why the Government, as a practical
matter, has no worries about the transfer. See Tr. of Oral
Arg. 19–21. But that fact merely demonstrates how the
Government’s view of §922(g) errs in its focus in a case
like this one. What matters here is not whether a felon
plays a role in deciding where his firearms should go next:
That test would logically prohibit a transfer even when
the chosen recipient will later sell the guns to someone
else. What matters instead is whether the felon will have
the ability to use or direct the use of his firearms after
the transfer. That is what gives the felon constructive
possession.
   Accordingly, a court facing a motion like Henderson’s
may approve the transfer of guns consistently with §922(g)
if, but only if, that disposition prevents the felon from
later exercising control over those weapons, so that he
could either use them or tell someone else how to do so.
8              HENDERSON v. UNITED STATES

                     Opinion of the Court

One way to ensure that result, as the Government notes,
is to order that the guns be turned over to a firearms
dealer, himself independent of the felon’s control, for
subsequent sale on the open market. See, e.g., United
States v. Zaleski, 686 F.3d 90, 92–94 (CA2 2012). Indeed,
we can see no reason, absent exceptional circumstances, to
disapprove a felon’s motion for such a sale, whether or not
he has picked the vendor. That option, however, is not the
only one available under §922(g). A court may also grant
a felon’s request to transfer his guns to a person who
expects to maintain custody of them, so long as the recipi-
ent will not allow the felon to exert any influence over
their use. In considering such a motion, the court may
properly seek certain assurances: for example, it may ask
the proposed transferee to promise to keep the guns away
from the felon, and to acknowledge that allowing him to
use them would aid and abet a §922(g) violation. See id.,
at 94; United States v. Miller, 588 F.3d 418, 420 (CA7
2009). Even such a pledge, of course, might fail to provide
an adequate safeguard, and a court should then disap-
prove the transfer. See, e.g., State v. Fadness, 363 Mont.
322, 341–342, 268 P.3d 17, 30 (2012) (upholding a trial
court’s finding that the assurances given by a felon’s par-
ents were not credible). But when a court is satisfied that
a felon will not retain control over his guns, §922(g) does
not apply, and the court has equitable power to accommo-
date the felon’s request.
   Neither of the courts below assessed Henderson’s mo-
tion for a transfer of his firearms in accord with these
principles. We therefore vacate the judgment of the Court
of Appeals and remand the case for further proceedings
consistent with this opinion.
                                            It is so ordered.